




MASTER SERVICES AGREEMENT


MIDCOUNTRY BANK, PIONEER MILITARY LENDING DIVISION
FOURTH AMENDED AND RESTATED
NON-RECOURSE LOAN SALE AND MASTER SERVICES AGREEMENT
This Fourth Amended and Restated Loan Sale and Master Services Agreement (the
“Agreement”) is made between MidCountry Bank, through its Pioneer Military
Lending Division (“MidCountry Bank”), Pioneer Funding, Inc. (“Funding”) and the
other affiliated entities which are signatories hereto (Funding and such other
entities being collectively referred to as “Pioneer”) and UMB Bank, N.A.
(“Agent”) is made effective as of November 17, 2014 (the “Effective Date”).


1.Overview
Agent is a party to that certain Secured Senior Lending Agreement dated as of
June 12, 2009, as amended (the “Lending Agreement”), between Pioneer, Agent, and
certain other lenders pursuant to which Agent and the other lenders have agreed
to provide financing to Pioneer to finance acquisition of consumer loans made to
military personnel. This Agreement is an Exhibit to the Lending Agreement and is
executed in connection therewith and it states the terms and conditions by which
MidCountry Bank, WITHOUT RECOURSE to MidCountry Bank, will sell such consumer
loans, to Funding and provide various services to Pioneer, including consumer
loan servicing and retail installment contract servicing (collectively, the
“Services”). This Agreement is intended to cover any and all Services requested
by Pioneer and provided by MidCountry Bank during the term of this Agreement.
Defined terms used herein, but not otherwise defined herein shall have the
meanings given to them in the Lending Agreement.






--------------------------------------------------------------------------------




2.Term of Agreement; Termination
(a)The term of this Agreement will begin on the Effective Date and, unless
terminated as provided herein, will expire five years later; provided, however,
on each anniversary of the Effective Date, the term hereof shall be extended
automatically for an additional one-year period.
(b)Any party may terminate this Agreement upon not less than one hundred eighty
(180) days advance written notice to the other parties. Any termination of this
Agreement will not affect the obligation to pay for Services actually provided
during the remainder of the term.
(c)MidCountry Bank may also terminate this Agreement or suspend service upon
thirty (30) days notice to Pioneer and to Agent, or its successor as Agent under
the Lending Agreement in the event of (i) a payment default by Pioneer, or
(ii) Pioneer’s breach or failure to materially comply with any other obligation
of Pioneer under this Agreement and such breach or failure is not cured within
thirty (30) days after receipt of written notice of the same.
(d)Pioneer may also terminate this Agreement if MidCountry Bank breaches any
material term or condition of this Agreement and fails to cure such breach
within thirty (30) days after receipt of written notice of same to the other
parties hereto.
(e)Notwithstanding anything stated in this Agreement to the contrary, the Agent
may also terminate this Agreement at any time upon written notice thereof to
MidCountry Bank and Pioneer, (i) in the event MidCountry Bank or MCFC is closed
for any reason or is made the subject of a bankruptcy, conservatorship,
receivership or similar proceeding or control of which is otherwise taken over
by any government regulatory authority, (ii) military consumer loans will no
longer be purchased by Pioneer from MidCountry Bank or (iii) ownership of
MidCountry Bank is transferred to an owner which is not reasonably acceptable to
the Agent and the Required Banks.


3.Sale of Loans
MidCountry Bank will, WITHOUT RECOURSE to MidCountry Bank, originate for sale,
to Funding military consumer loans (the “Loans”) made by MidCountry Bank in the
ordinary course of business as




--------------------------------------------------------------------------------




previously conducted by Pioneer, and in accordance with (i) MidCountry Bank’s
credit policy, and (ii) the continuing lending guidelines of Pioneer, as both
may be amended from time to time. Funding will have the exclusive right to
purchase, WITHOUT RECOURSE to MidCountry Bank, all of such Loans offered for
sale by MidCountry Bank, and payment for such Loans shall be settled on a daily
basis or on such other periodic basis as the parties may from time to time
determine. All Loan sales will be in compliance with Regulation W and upon fair
and reasonable terms no less favorable to Pioneer than would be obtained in a
comparable arm’s-length transaction with a third party that is not an affiliate
of MidCountry Bank. MidCountry Bank may also originate for its own account loans
which are not deemed to be military consumer loans made in the ordinary course
of business as previously conducted by Pioneer.


4.Delivery of Services
During the term of this Agreement, MidCountry Bank shall provide to Pioneer or
Agent all of the Services, as more fully described in Exhibit A attached hereto
and made a part hereof. Pioneer agrees to accept and pay for the Services and
for any additional Services which may be requested by Pioneer or Agent and
provided pursuant to amendments to this Agreement.


5.Fees and Payment
Pioneer will pay all fees due pursuant to Exhibit A as provided therein. Other
Services may be billed on a monthly or other periodic basis. Any payment not
received by MidCountry Bank within five (5) business days of its due date will
accrue interest at a rate of one and one-half percent (1.5%) per month, or the
highest rate allowed by applicable law, whichever is lower. Pioneer will be
responsible for and will pay all taxes and similar fees now in force or enacted
in the future imposed on the delivery of Services.


6.Duties of MidCountry Bank
MidCountry Bank will provide all of the Services in accordance with all
applicable laws and regulations and such standards of service as generally
prevail in the financial services industry. MidCountry Bank shall indemnify
Pioneer and Agent and hold Pioneer and Agent harmless from and against any and
all




--------------------------------------------------------------------------------




liability, damages, and costs, including reasonable attorney fees, resulting
from MidCountry Bank’s failure to comply with the provisions of this Agreement.


7.Other Benefits to Certain Parties
In further consideration of the mutual benefits to MidCountry Bank and Pioneer
under this Agreement:
(a)Pioneer hereby grants MidCountry Bank for the period ending upon termination
of this Agreement, unless otherwise extended as provided herein, (i) the
non-exclusive rights to use the intellectual properties, including trade names
and service marks, of Pioneer, and (ii) the right to use the Daybreak and/or FIS
System or such other system or systems as may be in use by MidCountry Bank from
time to time and all hardware and software associated with it. Notwithstanding
the foregoing, Pioneer shall retain all ownership rights.
(b)During the term hereof, Pioneer hereby grants to MidCountry Bank the right to
market additional products and services to Pioneer’s borrowers. Pioneer shall
retain all other borrower relationship rights.


8.Rights of Agent under Lending Agreement Upon Termination
Following the occurrence of an Event of Default under the Lending Agreement
which is not cured within the applicable cure period, if any, following notice
as provided in the Lending Agreement, should any Senior Debt then be
outstanding, MidCountry Bank agrees for itself and its successors and assigns,
that upon the written request of the Agent, MidCountry Bank, will to the extent
not in violation of applicable law or regulations, perform the following
services:
(a)perform loan maintenance and collection services, on all Customer Notes
securing Senior Debt for the Agent for a service charge equal to one hundred ten
percent (110%) of MidCountry Bank’s actual cost of providing such services as
the Agent may request, for the period commencing upon the date requested by the
Agent and ending on the earlier of (i) when all of the Customer Notes owned by
Pioneer have been collected; (ii) collection efforts for such Customer Notes
have been




--------------------------------------------------------------------------------




terminated at the direction of the Required Banks or (iii) the Agent, at the
direction of the Required Banks, gives a written notice of termination to
MidCountry Bank and Pioneer. Upon request from time to time by the Agent, but in
no event not more than once in every twelve (12) month period commencing upon
the date MidCountry Bank begins performing services under the Lending Agreement
for the Agent, MidCountry Bank shall, upon the request of the Agent, provide the
Agent with such information as it may reasonably request to determine the basis
upon which MidCountry Bank has calculated its actual cost of providing services
to the Agent under the Lending Agreement.
(b)transfer possession and use of the Daybreak and/or FIS System, or other
system or systems being used by MidCountry Bank if the Daybreak and/or FIS
System is not then in use, and all hardware and software associated with it and
all documents, instruments and records pertaining to outstanding notes securing
payment of Senior Debt to the Agent or its designee at the expense of the Agent,
and allow the Agent to employ or otherwise use the services of all of MidCountry
Bank’s employees working in the Pioneer Military Lending Division of MidCountry
Bank and which are reasonably necessary, in the judgment of the Agent, to
service and collect outstanding notes securing payment of Senior Debt to be
employed by the Agent or its designee; and/or
(c)cooperate with the Agent to the extent reasonably requested in the sale or
transfer of all or any part of the outstanding Customer Notes securing payment
of Senior Debt to one or more third parties. For purposes of Section 11.2(ii) of
the Lending Agreement, Pioneer hereby agrees that any and all rights given to
MidCountry Bank in Section 7(a) of this Agreement shall be given to the Agent,
or its designee including MidCountry Bank, for a period extending until all
Customer Notes securing payment of Senior Debt have been collected or, in the
judgment of the Agent, be deemed to be uncollectible.
If MidCountry Bank performs loan maintenance and collection services at the
request of the Agent pursuant to Section 11.2(ii) of the Lending Agreement,
MidCountry Bank hereby agrees that the Agent shall have the same indemnity
protection which is provided to Pioneer in Section 6 of this Agreement and the
fees




--------------------------------------------------------------------------------




set forth in Exhibit A attached hereto shall not apply. The foregoing provisions
shall apply and not be affected by the termination of this Agreement.
If the Agent elects to proceed pursuant to Section 11.2(ii) of the Lending
Agreement, MidCountry Bank shall have no obligation to maintain the Daybreak
and/or FIS System, or other system or systems being used by MidCountry Bank if
the Daybreak and/or FIS System is not then in use, and hardware, software,
documents, or instruments associated with it after such one (1) year period or
such shorter period if the Agent selects a shorter period, unless otherwise
agreed in writing between MidCountry Bank and the Agent. MidCountry Bank agrees
to cooperate with the Agent to effect a smooth transition of such services and
the Daybreak and/or FIS System, or other system or systems being used by
MidCountry Bank if the Daybreak and/or FIS System is not then in use and related
items described in the immediately preceding sentence to the Agent or its
designee at the end of the period described in the immediately preceding
sentence.


9.Amendments
This Agreement may not be amended except in writing with the written consent of
MidCountry Bank, Pioneer and Agent or its successor as Agent under the Lending
Agreement and the Required Banks.


10.Miscellaneous
MidCountry Bank shall not be deemed to be in default of any provision of this
Agreement or be liable for any delay, failure of performance or interruption of
the provision of Services to Pioneer or Agent resulting solely from any event of
force majeure. This Agreement is made under and will be governed by and
construed in accordance with the laws of the State of Nevada and applicable
federal laws and regulations. Exclusive venue for all disputes arising out of or
relating to this Agreement shall be the state and federal courts in Nevada and
each party irrevocably consents to such personal jurisdictions and waives all
objections thereto. The waiver of any breach or default of this Agreement will
not constitute a waiver of any subsequent breach or default, and will not act to
amend or negate the rights of the waiving party. No party may sell, assign or
transfer its rights or delegate its duties under this Agreement either in whole
or in part without the prior




--------------------------------------------------------------------------------




written consent of the other parties, and any attempted assignment or delegation
without such consent will be void; provided, however, if MidCountry Bank is
performing Services for the Agent pursuant to Section 8 hereof, the Agent, upon
prior notice to MidCountry Bank and Pioneer, may assign all of its rights
hereunder to any person or entity at the direction of the Required Banks (as
such term is defined in the Lending Agreement) and upon any such assignment the
assignee will be entitled to all of the rights previously provided to the Agent
hereunder. All notices, demands, requests or other communications required or
permitted under this Agreement shall be deemed given when delivered personally
to the last known address of each party hereto, sent by facsimile to the last
known address of each party hereto upon confirmation, sent and received by
return receipt e-mail to the last known address of each party hereto, or upon
receipt of delivery to the last known address of each party hereto of overnight
mail. MidCountry Bank, Pioneer and Agent are independent contractors and this
Agreement will not establish any relationship of partnership, joint venture,
employment, franchise or agency between MidCountry Bank, Pioneer or Agent. None
of MidCountry Bank, Pioneer or Agent will have any power to bind the other or
incur obligations on another’s behalf without the other’s prior written consent,
except as otherwise expressly provided herein. Except as expressly provided in
this Agreement, this Agreement may be changed only by a written document signed
by authorized representatives of MidCountry Bank, Pioneer and Agent.
This Agreement amends and restates in its entirety those certain Loan Sale and
Master Services Agreements dated June 1, 2007, June 12, 2009, July 19, 2011 and
June 21, 2013, as previously amended.








--------------------------------------------------------------------------------






MIDCOUNTRY BANK, BY AND THROUGH
 
UMB BANK, N.A., AS AGENT
ITS PIONEER MILITARY LENDING
 
 
DIVISION
 
 
By: ____________________________
 
By: ____________________________
Name: Steve Meads
 
Name:
Title: President and Chief Executive Officer
 
Title:
 
 
 
PIONEER FINANCIAL SERVICES, INC
 
PSLF, Inc.
By: ____________________________
 
By: ____________________________
Name: Laura V. Stack
 
Name: Laura V. Stack
Title: Treasurer
 
Title: Treasurer
 
 
 
PIONEER FUNDING, INC.
 
PIONEER SERVICES SALES
FINANCE, INC.
 
 
FINANCE, INC.
By: ____________________________
 
By: ____________________________
Name: Laura V. Stack
 
Name: Laura V. Stack
Title: Secretary and Treasurer
 
Title: Secretary and Treasurer
 
 
 







EXHIBIT A
Fees for Services
For the period after October 1, 2014
1.Loan Origination Reimbursement Fee
A fee of $26.00 for each loan (not including retail installment contracts)
originated by the Bank and purchased by Funding. The fee is intended to fairly
reimburse the Bank for the costs associated with its loan origination expenses
and it will be paid at the time of loan purchase. This fee may be adjusted
annually on the basis of the annual increase or decrease in the Bank’s ASU
310-20 Receivables-NonRefundable Fees and Other Costs (formerly FAS 91) cost
analysis.




--------------------------------------------------------------------------------




2.    Annual Base Fee
An annual fee of $500,000 will be paid to the Bank in twelve (12) equal monthly
installments each due on or before the 5th business day of each month of the
year. This fee is intended to fairly reimburse the Bank for the servicing costs
associated with maintaining its customers’ relationships. This fee may be
adjusted annually on the basis of the annual increase or decrease in the
Consumer Price Index.


2.Servicing Fee
A servicing fee in an amount equal to 5.95% of the outstanding principal balance
of the Customers’ Loans serviced as of the last day of each month. The fee will
be paid on or before the 5th business day of the following month. The Bank will
retain a portion of ancillary product revenue in accordance with its Affiliate
Fee Sharing Agreement dated September 29, 2014, and will also retain all late
charges and NSF fees collected on accounts serviced. The servicing fee may also
be adjusted annually on the basis of the annual increase or decrease in the
Consumer Price Index.


3.Special Services Fee
A monthly fee shall be paid to the Bank for services rendered in specific areas
that are not included in the Loan Sale and Master Services Agreement at a rate
of 125% of cost based on the cost of such services as determined in the prior
year fiscal year end unless the cost of such services have materially changed
since the prior fiscal year end. Examples of these costs may include but are not
limited to Loan Production Office Management, special collections strategies,
special marketing campaigns.


4.Implementation Fee


A one-time implementation fee of $1,650,000 will be paid to the Bank for the
costs to implement the FIS system and its related system and infrastructure.
This fee is to be paid to the Bank in five (5) monthly installments beginning in
October 2014 and ending in February, 2015, which is the estimated go-live date.




